IN THE COURT OF APPEALS OF TENNESSEE
                            AT NASHVILLE
                                  August 4, 2010 Session

             LARRY H. COLEMAN v. MATTHEW KISBER, ET AL.

            Direct Appeal from the Chancery Court for Davidson County
                    No. 10-137-IV    Russell T. Perkins, Judge


                No. M2010-00642-COA-R3-CV - Filed October 4, 2010


This case involves a petition for access to certain documents pursuant to the Tennessee
Public Records Act, Tenn. Code Ann. § 10-7-101 et seq. The Appellees asserted in the trial
court, and on appeal, that the documents are confidential and privileged pursuant to the tax
information and tax administration information exceptions found in Tenn. Code Ann. § 67-1-
1702; pursuant to the “ECD exception” provided in Tenn. Code Ann. § 4-3-730(c); and also
pursuant to the Deliberative Process Privilege. The trial court denied the Appellant’s petition
finding that the ECD exception applied and therefore, held that the documents at issue should
remain confidential for five years. The trial court, however, found that the tax information
and tax administration information exceptions did not apply and declined to apply a
Deliberative Process Privilege. Appellant appealed the trial court’s denial of his petition.
On appeal, the Appellees assert that the trial court erred in not finding the tax information
and tax administration information exceptions applicable and in not applying the Deliberative
Process Privilege. After reviewing the record, including the withheld documents, we find
that the trial court erred in not finding that the tax information and tax administration
information exceptions, as provided in Tenn. Code Ann. § 67-1-1702, applied.
Consequently, we affirm the trial court’s denial of the Appellant’s petition but for different
reasoning.

 Tenn. R. App. P. 3. Appeal as of Right; Judgment of the Chancery Court Affirmed
                            in part and Reversed in part

J. S TEVEN S TAFFORD, J., delivered the opinion of the Court, in which A LAN E. H IGHERS, P.J.,
W.S., joined and H OLLY M. K IRBY, J. filed a separate concurring opinion.

Steven A. Riley and James N. Bowen, II, Nashville, Tennessee, for the appellant, Larry H.
Coleman.
Robert E. Cooper, Jr., Attorney General and Reporter; Janet M. Kleinfelter, Deputy Attorney
General; Joe R. Shirley, Assistant Attorney General; Virginia Barham, Assistant Attorney
General for appellees, Matthew Kisber and Reagan Farr.

                                           OPINION

                In 2009, the Tennessee General Assembly enacted the Tennessee Small
Business Investment Company Credit Act, Tenn. Code Ann. §4-28-101 et seq.(“TNInvestco
Act”) in an effort to spur economic development and job creation. Under the TNInvestco
Act, the State allocates up to $120 million in tax credits to up to six “qualified
TNInvestcos.”1 The chosen TNInvestcos then sold the tax credits to participating insurance
companies (taxpayers) to generate capital. The insurance companies purchasing the tax
credits could then use the tax credits to reduce their tax liability in the years 2012 through
2019. According to the statute, the decision of which qualified TNInvestcos will receive the
tax credit lies within the sole discretion of the Commissioner of Economic and Community
Development and the Commissioner of Revenue. To assist them in making their decisions,
the Appellees, the Commissioner of Revenue, Commissioner Reagan Farr, and the
Commissioner of Economic and Community Development, Commissioner Mathew Kisber,
developed an evaluation matrix which they each used separately to evaluate and rank the
entities which applied.

        Twenty-five entities, including Appellant Larry H. Coleman’s (“Mr. Coleman”)
company – Coleman Swenson Booth Inc., – applied to become a TNInvestco and to receive
the tax credit. From these twenty-five, Commissioner Kisber and Commissioner Farr chose
ten finalists. As announced by the Commissioners, the finalists were the ten entities which
received the highest score on the TNInvestco evaluation matrices developed by the
Commissioners. On November 5, 2009, Commissioner Kisber and Commissioner Farr
announced the six entities chosen to receive the tax credit, along with two alternates.
Unfortunately, Mr. Coleman’s company was not one of the chosen entities.

         Mr. Coleman and his attorney made several public records requests in December 2009
and January 2010. The Commissioners responded to these requests and provided some, but
not all, of the requested records related to the TNInvestcos. The Commissioners asserted that
some of the requested documents did not exist and denied the requests for other documents
which the Commissioners determined to be confidential under State law.

       This case began on January 27, 2010 when Mr. Coleman filed his Petition for Access


       1
       A “TNInvestco” is a business which completes the application process and is certified by the
Department of Economic and Community Development as meeting the established criteria.

                                                -2-
to Public Records. In his petition, Mr. Coleman requested that the trial court order the
Commissioners to turn over all of the requested records “pursuant to the Tennessee Public
Records Act, Tenn. Code Ann. § 10-7-503 et seq.” Mr. Coleman also requested that the trial
court award him attorney’s fees. The parties agree that the documents in dispute on appeal
are (1) the twenty-five scored evaluation matrices, (2) a Tax Credit Purchase Agreement, (3)
a Side Letter to that Agreement, and (4) the Letters of Understanding between an insurance
company and a TNInvestco regarding the purchase of investment tax credits. The documents
at issue were filed on February 9, 2010, under seal for review by the court.

       On February 5, 2010, the trial court entered an order requiring the Commissioners to
appear on February 16, 2010 and show cause as to why Mr. Coleman’s petition should not
be granted.

        On February 9, 2010, the Commissioners filed a response to Mr. Coleman’s petition.
In their response, the Commissioners asserted that the information requested, was (1)
confidential “tax information” or “tax administration information” pursuant to Tenn. Code
Ann. § 67-1-1702; (2) was confidential pursuant to Tenn. Code Ann. § 4-3-730(c) (the “ECD
exception”) as the records were designated by the Commissioner of Economic and
Community Development with the agreement of the Attorney General, as harmful to the
ability of this state to compete or conclude agreements or contracts for economic or
community development; and (3) that the scored evaluation matrices were protected by the
Deliberative Process Privilege. Accordingly, the Commissioners requested that the trial court
deny Mr. Coleman’s petition.

       On February 9, 2010, Commissioner Farr, as Commissioner of the Department of
Revenue, filed an affidavit. His affidavit details his background and experience as well as
the process he and Commissioner Kisber utilized in selecting the six entities to receive the
tax credit. His affidavit details what is considered “taxpayer information” or “tax
administration information” and therefore confidential pursuant to Tenn. Code Ann. §67-1-
1702. He also explains why he believes it is in the best interests of the State not to produce
the requested documents. In pertinent part, his affidavit provides:

              14. Business tax incentives and credits are enacted by states
              (and by Congress) for various reasons. The Tennessee General
              Assembly has enacted a number of statutes authorizing business
              tax incentives and credits that are designed to generate economic
              development and create jobs in Tennessee .... Furthermore, the
              General Assembly has charged the Department of Revenue with
              administering these tax credits and incentives. In administering
              these programs, the Department has consistently considered the

                                             -3-
information created by the Department or collected from
participants in the programs used by the Department to
constitute “tax administration information” as provided in Tenn.
Code Ann. §§67-1-1701(6)-(7). Additionally, the Department
has consistently considered information related to such
programs to be “taxpayer information” as provided in Tenn.
Code Ann. § 67-1-1701(8) if the information concerns a
taxpayer’s identity or the nature, source, or amount of the
taxpayer’s income, payments, receipts, deductions, exemptions,
credits, assets, liabilities, net worth, tax liability, tax collected,
deficiencies, over assessments, or tax payments.

15. As described above, the TNInvestco program represents a
tax policy decision enacted by the General Assembly that is
formulated to generate economic development in Tennessee.
Accordingly, the Department considers information created by
the Department or obtained from participants in this program
and used by the Department in administering and executing the
program to constitute tax administration information. To the
extent that such information identified a taxpayer participating
in the TNInvestco program or identifies the nature, source, or
amount of the taxpayer’s investment tax credit issued under this
program, the Department considers such information to
constitute tax information.

16. Tenn. Code Ann. § 67-1-1702 provides that “tax
information” and “tax administration information” shall be
confidential and shall not be disclosed by any officer or
employee of the State or by any other person, except as
otherwise authorized under title 67, chapter 1, part 17. Tenn.
Code Ann. § 67-1-1711 provides that the Commissioner of
Revenue is authorized to disclose tax administration information
if the commissioner determines that such disclosure is in the
best interests of the State. Accordingly, information obtained in
connection with the Department’s administration and execution
of the TNInvestco program will be disclosed only in accordance
with these statutes.

*                              *                              *



                                   -4-
30. Based on my experience in administering business tax
incentive programs and recruiting businesses to the State, as set
forth above, and in the exercise of my discretion given to me as
the Commissioner of Revenue under Tenn. Code Ann. § 67-1-
1711, I have determined that the disclosure of the withheld
documents is not in the best interests of the State. Participation
of qualified businesses is fundamental to the success of the State
tax policies like the TNInvestco program- policies that are
designed to generate economic growth and development through
the offering of business tax incentives and credit. Because all
of the withheld documents, except for the scored matrices,
contain proprietary business and financial information of
qualified TNInvestcos and/or participating insurance companies,
I have determined that their disclosure will inhibit businesses
from participating in future rounds of the TNInvestco program,
as well as in future economic development tax incentive
programs.

31. With respect to the scoring matrices, I have determined that
public disclosure of these documents would not be in the best
interests of the State because such disclosure could also chill
participation in future rounds of the TNInvestco program, as
well as in future economic tax incentive programs. The General
Assembly created the TNInvestco program for the purpose of
growing small business in Tennessee by generating capital
through the use of tax credits. The program’s success is
dependent upon attracting a pool of well qualified TNInvestco
applicants from which the State chose those applicants whose
investment strategies are most closely aligned with the economic
development strategies of the State. Commissioner Kisber and
I used the scoring matrices as a tool for ranking the applicants
for purposes of reducing the pool from twenty-five to the ten
applicants that we would interview. Making public that the
State ranked Firm X ten places higher than Firm Y would only
do harm to those firms who chose to participate in the evaluation
process and would undoubtedly have a chilling effect on future
participation in any similar economic incentive program.
Furthermore, the State only ranked the firms in the context of
the State’s economic development goals, but the appearance
could be that the State considers certain firms to be “better” than

                                -5-
              others, which is certainly not the case. Moreover, there would
              be no benefit to making these documents public. By the very
              nature of the program, it is already known which firms were
              ranked in the top ten for purposes of conducting follow-up
              interviews. Whether another firm was ranked eleventh or
              twenty-fifth on the scoring matrix is irrelevant and disclosure of
              that information would only do harm to the TNInvestco program
              itself, as well as the State’s long-term goals for economic
              development.

(emphasis original). Commissioner Farr also asserted the Deliberative Process Privilege as
to the evaluation matrices.

       Commissioner Kisber, as Commissioner of the Department of Economic and
Community Development, also filed an affidavit on February 9, 2010. In it he details his
background and experience as well as the process he and Commissioner Farr utilized in
selecting the six entities to receive the tax credit. In pertinent part, his affidavit provides:

              11. As was previously determined under Tenn. Code Ann. § 4-
              3-730(c) that information supplied to the State in response to
              Part 2 of the TNInvestco application should be confidential and
              not subject to personal inspection by any citizen of Tennessee.
              I have also determined, with General Cooper’s affirmative
              agreement, that the documents Commissioner Farr and I are
              withholding from public inspection by Mr. Coleman are of such
              a sensitive nature that their disclosure or release would seriously
              harm this State’s ability to conclude agreements or contracts for
              economic or community development. Shortly after I became
              Commissioner, I met with Attorney General Paul Summers to
              discuss how we should proceed when public records requests are
              made for information that I think should be confidential under
              Tenn. Code Ann. § 4-3-730(c), and General Cooper and I are
              following that same process under which the Attorney General
              reviews documents that I deem to be sensitive, we discuss my
              reasoning, and if he agrees that the documents or information is
              of such a sensitive nature that its disclosure or release would
              seriously harm the ability of the State to compete or conclude
              agreements or contracts for economic or community
              development, his staff then sends me a memo to memorialize
              our discussion. I have attached as Exhibit B to this affidavit the

                                              -6-
memorandum that I received from the Attorney General’s Office
memorializing our decision that the records being withheld from
public inspection in this lawsuit are of such a sensitive nature
that their disclosure or release would seriously harm the ability
of the State to compete or conclude agreements or contracts for
economic or community development.

12. More specifically, Commissioner Farr has determined that
the Tax Credit Purchase Agreement; the Side Letter to this
agreement; a Letter of Understanding between an insurance
company and one of the TNInvestcos; . . . and the completed
scoring matrices that we used as a tool in awarding the tax credit
allocations are tax information under Title 67 of the Tennessee
Code or tax administration information that is therefore
confidential. In addition, it is my determination under Tenn.
Code Ann. § 4-3-730(c), to which the Attorney General has
affirmatively agreed, that this same information is of such a
sensitive nature that its disclosure or release would seriously
harm the ability of our State to compete or conclude agreements
or contracts for economic or community development.

13. My reasons for this determination include that, the tax
credits created by the Act, and that Commissioner Farr and I
have awarded to the six qualified TNInvestcos, have been sold
to insurance companies under the Act in order to raise capital to
be invested in small businesses qualified under the statutes. In
light of my experience in working to grow economic
development in Tennessee, it is my opinion that disclosing the
details of the financial transactions under the TNInvestco
program would seriously harm the State’s ability to conclude
future agreement or contracts for economic or community
development. Commissioner Farr and I are working with
members of the legislature in an effort to expand the TNInvestco
program this legislative session. The price of the tax credits that
have been sold resulted from private negotiations by the
TNInvestcos, brokers on their behalf, and various insurance
companies. If details of these financial transactions become part
of public domain, that would remove the market forces and
artificially set a floor and ceiling for future tax credit sales under
the program, thereby harming the State’s ability to raise as much

                                 -7-
              capital from the future sale of tax credits as possible.

              14. Further, an insurance company that may have paid more
              than a competitor for the tax credits received could be harmed
              in its business reputation. In my opinion, for this program to be
              successful, it needs a large pool of insurance companies willing
              to participate, and disclosing their investment decisions to the
              general public will deter participation. Additionally, the scoring
              matrices reflect my judgment of a TNInvestco’s application, not
              necessarily what I might think of the firm separate and apart, for
              example, from its proposed strategy for achieving
              transformational economic development outcomes through
              focused investments of capital in seed or early stage companies
              with high-growth potential. A firm I may have scored low on its
              application because of its proposed strategy could be hurt in its
              business reputation if the scores become public record, and the
              public were to misunderstand the matrices were only a guide for
              my decision under the TNInvestco Program, and not necessarily
              my opinion on whether a particular firm might be a good choice
              for its clients and investors in other circumstances, trying to
              achieve goals different from those of the TNInvestco Program.
              In my experience, the willingness of insurance companies and
              venture capital firms to participate in future rounds of the
              TNInvestco Program, or even in future state programs of a
              similar nature, will be seriously harmed if the details of their
              financial transactions to date under the Act are disclosed or
              released to the general public.

       Attached to Commissioner Kisber’s affidavit was the memorandum from the Attorney
General’s office which memorialized the discussion the Commissioners and the Attorney
General had regarding the confidentiality of the requested documents. The memorandum
states that the Attorney General reviewed the documents at issue and agreed that the
documents should be confidential pursuant to the ECD exception under Tenn. Code Ann. §
4-3-730(c). The memorandum explains in detail the concerns with releasing the documents
as discussed by the Commissioners and the Attorney General. Some of these concerns
include: that disclosing the details of the financial transactions by which the tax credits were
sold would harm the State’s ability to conclude future agreements in the TNInvestco
program; that an insurance company participating in these transactions may have its business
reputation harmed by the release of the details of the financial transactions; that the prices
paid could become the floor and the ceiling for future transactions, thus harming the State’s

                                              -8-
ability to raise capital; and that the release of the documents would chill the willingness of
insurance companies and venture capital firms to participate in the TNInvestco program in
the future, harming the future success of the program. The memorandum also details the
discussion had regarding the evaluation matrices and the concern that the release of this
information could harm a business’ relationship with others and put it at a disadvantage; and
that releasing these matrices would chill willingness to participate in the TNInvestco program
in the future, harming the State’s ability to conclude the sale of tax credit agreements in the
future for purposes of economic development.

       On February 11, 2010, Mr. Coleman filed a memorandum of law in support of his
petition. In this memorandum, Mr. Coleman asserted that if the Commissioners were
concerned about releasing the identities of the insurance companies that purchased the tax
credits, they could redact the names and prices paid. Mr. Coleman also asserted that the
Commissioners had waived any privilege or confidentiality by releasing a blank copy of the
scoring matrix and by announcing that the ten finalists were the entities that had scored the
highest on the matrices. Mr. Coleman also asserted that the privileges claimed and
confidentiality exceptions asserted by the Commissioners were inapplicable.

       On February 12, 2010, the Commissioners filed a reply. In this reply, the
Commissioners asserted that they had not waived the exception as (1) they had not
voluntarily disclosed the withheld documents and then sought to gain an advantage through
selective disclosure and (2) the exception is not a qualified, equitable privilege that is subject
to waiver. Further, the Commissioners asserted the Deliberative Process Privilege, the “tax
information” and “tax administration information” exceptions, and the ECD exception.
Moreover, the Commissioners submitted that redaction was not required.

        A hearing was held on February 16, 2010 at which each side presented its arguments
to the trial court, relying on the affidavits submitted. Following the hearing, Mr. Coleman
filed a “Post Hearing Brief.” Attached to this brief were affidavits from several of the
TNInvestcos which were not among the ten finalists. Each affidavit asserts that the respective
TNInvestco does not object to the State releasing the scored evaluation matrices reflecting
the firm’s scores and ranking.

       On March 2, 2010, the trial court filed a memorandum containing its decision. First,
the trial court found that the “tax administration information” and “tax information”
exceptions provided in Tenn. Code Ann. § 67-1-1702 do not apply to the documents in
question. The trial court explained that the documents were not submitted “as part of a past
or current tax review by the Department of Revenue” and also that “no past or current need
to apply the Tennessee tax law exists and no need to invoke Tennessee’s tax administrative
mechanisms is present.” As to the ECD exception, pursuant to Tenn. Code Ann. § 4-3-730,

                                               -9-
the trial court found, after reviewing the documents at issue, “that the records could
reasonably be characterized as sensitive documents that ‘disclosure or release would
seriously harm the ability of our State to compete or conclude agreements or contracts for
economic or community development,’” and that therefore the exception applied. Next, the
trial court found that the Deliberative Process Privilege has not been adopted in Tennessee
and declined to adopt the privilege in this case. The trial court also declined to find that the
Commissioners waived the confidentiality of the documents. The trial court based this
decision on two reasons: (1) that the authorities supplied by Mr. Coleman do not apply to the
statutory exceptions and that there must be an intentional waiver of the statutory exceptions
and (2) that even if the authorities provided by Mr. Coleman apply, the conduct of the
Commissioners did not amount to a waiver. The trial court declined to rule on the argument
that the statutory exceptions could not be waived. Finally, the trial court found that the
Commissioners failure to produce the requested documents was not willful, and therefore did
not award Mr. Coleman attorney’s fees.

       On March 4, 2010, the trial court entered an order reflecting its decision. This order
incorporates the trial court’s memorandum by reference and denies Mr. Coleman’s petition.
Also, the trial court ordered that the four documents at issue remain confidential and under
seal for a period of five years.

      Mr. Coleman filed a notice of appeal on March 9, 2010. He raises five issues for our
review. We restate them as follows:

1.     Whether the trial court erred in finding that the Commissioners were entitled, pursuant
       to Tenn. Code Ann. § 4-3-730(c), to withhold the documents in their entirety as
       opposed to redacting the portions of the information identified by Commissioner
       Kisber as harmful?

2.     Whether the trial court erred in finding that Commissioner Kisber was entitled to
       withhold the requested documents pursuant to Tenn. Code Ann. § 4-3-730(c)?

3.     Whether Commissioner Kisber’s withholding of the evaluation matrices pursuant to
       Tenn. Code Ann. § 4-3-730(c) was reasonable?

4.     Whether the trial court erred in finding that the Commissioners did not waive any
       right they had to withhold the evaluation matrices from disclosure?

5.     Whether the trial court erred in finding that Mr. Coleman was not entitled to his
       attorney’s fees?



                                              -10-
On Appeal, the Commissioners also raise two issues for our review. We restate them as
follows:

1.     Whether the trial court erred by not finding that the documents requested were “tax
       information” or “tax administration information” confidential pursuant to Tenn. Code
       Ann. § 67-1-1702?

2.     Whether the trial court erred in finding that the Deliberative Process Privilege did not
       apply in this case to exempt the scored matrices from public disclosure?

                                    Standard of Review

       We review the trial court’s findings of fact de novo with a presumption of correctness,
unless the evidence preponderates otherwise. Tenn. R. App. P. 13(d). No presumption of
correctness, however, attaches to the trial court’s conclusions of law and our review is de
novo. Bowden v. Ward, 27 S.W.3d 913, 916 (Tenn. 2000).

        The construction of a statute is a question of law which we will review de novo with
no presumption of correctness as to the trial court's conclusions. Ivey v. Trans. Global Gas
& Oil, 3 S.W.3d 441, 446 (Tenn. 1999). When interpreting a statute, we are "to ascertain and
give effect to the legislative intent without unduly restricting or expanding a statute's
coverage beyond its intended scope." Owens v. State, 908 S.W.2d 923, 926 (Tenn. 1995).
"Courts must restrict their review 'to the natural and ordinary meaning of the language used
by the legislature in the statute, unless an ambiguity requires resort elsewhere to ascertain
legislative intent.'" Ardoin v. Laverty, M2001-03150-COA-R3-JV, 2003 WL 21634419, at
*4 (Tenn. Ct. App. July 11, 2003) (quoting Browder v. Morris, 975 S.W.2d 308, 311 (Tenn.
1998) (citations omitted)).

                                          Analysis

     The Public Records Act creates a presumption of openness as to government
documents. As provided in Tennessee Code Annotated section 10-7-503(a)(2)(A):

              All state, county and municipal records shall, at all times during
              business hours, which for public hospitals shall be during the
              business hours of their administrative offices, be open for
              personal inspection by any citizen of this state, and those in
              charge of the records shall not refuse such right of inspection to
              any citizen, unless otherwise provided by state law.


                                             -11-
However, the final clause of Tenn. Code Ann. § 10-7-503(a)(2)(A) states that documents are
open to inspection by the public “unless otherwise provided by state law,” qualifying the
presumption of openness by creating an exception for any document which another state law
designates as protected or privileged. See also Arnold v. City of Chattanooga, 19 S.W.3d
779 (Tenn. Ct. App. 2000). “It was the legislature that opened the door making records
public in the first place. Certainly, . . . the legislature could decide that its policy was too
broad and close the door on certain records.” Thompson v. Reynolds, 858 S.W.2d 328, 329
(Tenn. Ct. App. 1993).


      One such exception is provided in Tennessee Code Annotated § 67-1-1702(a) which
provides:


                 Notwithstanding any provision of law to the contrary, returns,
                 tax information and tax administration information shall be
                 confidential and, except as authorized by this part, no officer or
                 employee of the department and no other person, or officer or
                 employee of the state, who has or had access to such information
                 shall disclose any such information obtained by such officer or
                 employee in any manner in connection with such officer's or
                 employee's service as an officer or employee, or obtained
                 pursuant to the provisions of this part, or obtained otherwise.


(emphasis added). However, “tax information” is “subject to disclosure to the taxpayer who
is the subject of that information.” Bridgestone v. Chumley, No. M2007-00813-COA-R9-
CV, 2008 WL 2415483, at *6 (Tenn. Ct. App. June 11, 2008) (citing Tenn. Code Ann. § 67-
1-1703(a)).2 Although, “[t]ax information shall not . . . be disclosed to such person or

       2
           Tenn. Code Ann. § 67-1-1703(a) provides:

                 The commissioner shall, subject to such requirements and conditions as
                 may be prescribed by rules, disclose the return of any taxpayer, or tax
                 information with respect to such taxpayer, to such person or persons as the
                 taxpayer may designate in a written request for or consent to such
                 disclosure, or to any other person at the taxpayer's request to the extent
                 necessary to comply with a request for information or assistance made by
                 the taxpayer to such other person. Tax information shall not, however, be
                 disclosed to such person or persons if the commissioner determines that
                                                                                               (continued...)

                                                    -12-
persons if the commissioner determines that such disclosure would be seriously burdensome
to tax administration.” Tenn. Code Ann. § 67-1-1703. Tax administration information is not
subject to disclosure upon demand of a taxpayer. Bridgestone, 2008 WL 2415483, at *6.
However, the Commissioner of the Department of Revenue is authorized to disclose tax
administration information “if the commissioner determines that such disclosure is in the best
interest of the state....” Tenn. Code. Ann. § 67-1-1711.3 Further, the code provides that it is
a Class E felony for any person to disclose, except as authorized by law, tax information.
Tenn. Code Ann. § 67-1-1709; see also Bridgestone, 2008 WL 2415483, at *6.


       The terms tax information, tax administration, and tax administration information are
all specifically defined by the code. Tax information:


                 means a taxpayer's identity, the nature, source, or amount of the
                 taxpayer's income, payments, receipts, deductions, exemptions,
                 credits, assets, liabilities, net worth, tax liability, tax collected,
                 deficiencies, overassessments, or tax payments, whether the
                 taxpayer's return was, is being, or will be, examined or subject
                 to other investigation or processing, or any other data, received
                 by, recorded by, prepared by, furnished to, or collected by, the
                 commissioner with respect to a return or with respect to the
                 determination of the existence, or possible existence, of liability,


                         2
                          (...continued)
                 such disclosure would be seriously burdensome to tax administration.


(emphasis added).


       3
           Tenn. Code Ann. § 67-1-1711 provides:

                  The commissioner is authorized to disclose tax administration
                  information, other than returns and tax information, if the commissioner
                  determines that such disclosure is in the best interests of the state;
                  provided, that no provision of law shall be construed to require disclosure
                  of criteria or standards used or to be used for the selection of returns or
                  persons for audit or examination, or data used or to be used for
                  determining such criteria or standards, if the commissioner determines that
                  such disclosure will impair assessment, collection, or enforcement under
                  state tax laws.


                                                    -13-
             or the amount of the liability, of any person for any tax, penalty,
             interest, fine, forfeiture, or other penalty, imposition or offense,
             administered by or collected by the commissioner, either directly
             or indirectly. "Tax information" does not include data in a form
             that cannot, either directly or indirectly, be associated with, or
             otherwise be used to identify, directly or indirectly, a particular
             taxpayer[.]

Tenn. Code Ann. § 67-1-1701(8) (emphasis added). Tax administration information:


             means criteria or standards used or to be used for the selection
             of returns or persons for audit or examination, or data used or to
             be used for determining such criteria or standards; audit
             procedures; and any other information relating to tax
             administration[.]


Tenn. Code Ann. § 67-1-1701(7) (emphasis added). Tax administration is defined in the
code as:


             the administration, management, conduct, direction, and
             supervision of the execution and application of the state tax
             laws, rules, or related statutes or rules and reciprocity
             agreements with the several states or federal government to
             which the state of Tennessee is a party. "Tax administration"
             also means the development and formulation of state tax policy
             relating to existing or proposed tax laws, related statutes and
             reciprocity agreements and includes assessments, collection,
             enforcement, litigation, publication, and statistical gathering
             functions under such laws, statutes, rules or reciprocity
             agreements[.]


Tenn. Code Ann. § 67-1-1701(6).


       The courts of this State have only had a couple of opportunities to review the
application of the “tax information” and “tax administration information” exceptions to the
Public Records Act. In McLane Co. v. State, 115 S.W.3d 925 (Tenn. Ct. App. 2003), this


                                             -14-
Court reviewed a trial court’s decision to grant a licensed wholesale tobacco distributor’s
petition, under the Tennessee Public Records Act, seeking disclosure of the identities of all
licensed wholesale tobacco distributors in Tennessee. This Court reversed the trial court,
finding that the tax information exception as provided in Tenn. Code Ann. § 67-1-1702
applied and therefore, the identities of the licensed wholesale tobacco distributors must
remain confidential. Id. at 931. This Court recognized that “the licensing and taxing
functions performed by the Department [of Revenue] are separate and distinct in nature,”
but found that the confidentiality provisions of Tenn. Code Ann. § 67-1-1702 apply to the
information collected by the Department of Revenue during the licensing procedure. Id.
at 930. This Court reasoned that the licensed wholesale tobacco distributors were required
to pay a tax to the Department of Revenue under Tenn. Code Ann. § 67-4-1002, for the
privilege of selling tobacco in Tennessee, and that therefore, the identity of all of the
licensed wholesale tobacco distributors was confidential “tax information” pursuant to Tenn.
Code. Ann. § 67-1-1702. Id. In making this decision, the Court compared the laws
regarding the licensed wholesale tobacco distributors to the laws governing the taxation of
petroleum products. Id. at 931. This Court noted that the legislature specifically provided
in Tenn. Code Ann. § 67-3-2011 that the Commissioner of the Department of Revenue, as
he deemed necessary, could release a list of all current licensees of petroleum products. Id.
The Court explained, that the legislature could have provided the same exception for the
identities of those licensed as wholesale tobacco distributors. Id. However, since the
General Assembly chose not to provide such an exception, the identities must remain
confidential as provided in Tenn. Code Ann. § 67-1-1702.


        This Court again had the opportunity to discuss the application of the tax
administration information and the tax information exceptions in Bridgestone v. Chumley,
No. M2007-00813-COA-R9-CV, 2008 WL 2415483, at *6 (Tenn. Ct. App. June 11, 2008).
The documents Bridgestone sought related to its audit and its claim for a tax refund. Id.
at *3. In Bridgestone, the issue revolved around whether the documents sought constituted
tax administration information or tax information. Id. at *4-5. This distinction was
important because if the documents at issue constituted tax administration information they
would be confidential pursuant to Tenn. Code Ann. § 67-1-1702. However, if the
documents at issue were tax information, they must be disclosed to the taxpayer to which
they pertained, unless disclosure was “seriously burdensome.” Id. at *6. In considering
this issue, the Court found that there are two purposes of the “Confidentiality Act”: “(1) to
protect the confidentiality of taxpayer information from third parties and (2) to further the
Department’s ability to formulate tax policy; develop standards, criteria and audit
procedures; and administer, manage, and enforce the tax laws.” Id. at *13.


       This Court found that “insofar as the documents withheld by the Department . . .

                                            -15-
reflect on the Department’s consideration or internal discussion of the question of law [or
policy] presented by Bridgestone” – whether it can be subjected to more than one audit –
the documents are tax administration information even though they refer to a specific
taxpayer. Further, the trial court found that “[t]o the extent . . . the documents reflect on the
Department’s determination of a factual matter relating to an audit of a taxpayer, they are
taxpayer specific and not excluded from disclosure as ‘tax information that does not include
data in a form that cannot, either directly or indirectly, be associated with, or otherwise used
to identify, directly or indirectly, a particular taxpayer.’” Id. at *12. The “touchstone” in
this analysis, as noted by the Court, was the term “data.” Id. This Court defined “data” as
“‘factual information (as measurements or statistics) used as a basis for reasoning,
discussion, or calculation.’”, id. (citing Webster’s Ninth New Collegiate Dictionary 325
(1986)), and also as “‘organized information generally used as the basis for an adjudication
or decision. Commonly, organized information, collected for a specific purpose.’” Id.
(citing Black’s Law Dictionary 395 (6 th ed. 1990)). Using these definitions, this Court held
that “to the extent to which the withheld documents reflect the Department’s recording or
preparation of information used to determine the existence or amount of Bridgestone’s tax
liability, they are tax information as defined by the code.” Id.


        In the present case, the trial court found that the withheld documents did not
constitute tax information or tax administration information. As provided in its order, the
trial court reasoned that the documents “were not submitted to Commissioner Farr as part
of a past or current tax review by the Department of Revenue.” Further, the trial court stated
in its order that it “is reluctant to rule that the foregoing tax law exceptions clearly apply to
exclude from public disclosure documents gathered under the TNInvestco Act where, as
here, no past or current need to apply the Tennessee tax law exists and no need to invoke
Tennessee’s tax administrative mechanisms is present.”


        The Commissioners assert on appeal that the trial court erred. Specifically, they
assert that the TNInvestco Act is a state tax law or related statute, that the documents at
issue were used to award, issue, and administer the tax credits provided by the TNInvestco
Act and therefore, the documents are confidential under the tax administration information
exception. Additionally, the Commissioners assert that the Letter of Understanding also
constitutes confidential tax information.


       After thoroughly reviewing the record, including the withheld documents, we find
that the trial court erred in not finding the tax administration information and tax
information exceptions applicable in this case. First, we find the trial court’s interpretation
of tax administration as only involving a past or present tax review to be too narrow. As

                                              -16-
defined in Tenn. Code Ann. § 67-1-1701, tax administration includes the “administration,
management, conduct, direction, and supervision of the execution and application of the
state tax laws, rules, or related statutes . . . [and] also means the development and
formulation of state tax policy relating to existing . . . tax laws, [or] related statutes.” The
TNInvestco Act provides for up to $120 million in tax credits to be distributed to up to six
businesses as qualified and chosen solely by the Commissioner of the Department of
Revenue and the Commissioner of the Department of Economic and Community
Development. Moreover, the TNInvestco Act provides for the method for determining the
amount of tax credit a chosen investor may take each year. Further, the TNInvestco Act
provides the qualifications necessary and the criteria to be considered by the Commissioners
in determining which applicants will receive the tax credits. While not located within Title
67 of the code, the title involving taxes, the TNInvestco Act is clearly related to the
administration of taxes and the determination of tax liability in Tennessee. It would be
illogical for this Court to conclude that the statute which creates and provides the
mechanism for awarding $120 million in tax credits to be unrelated to the tax laws and
policy of this State.


       Even if we assume that the TNInvestco Act is not directly related the Department of
Revenue’s taxing function, under the reasoning in McLane the documents are still
protected. In McLane, this Court held that the identities of all the licensed wholesale
tobacco distributors was confidential tax information after recognizing that the Department
of Revenue’s taxing function was entirely separate from its licensing function. McLane,
115 S.W.3d at 930. Additionally, Tenn. Code Ann. § 67-1-1702 provides that no officer or
employee of the Department shall disclose tax information or tax administration information
“obtained by such officer or employee in any manner in connection with such officer’s or
employee’s service as an officer or employee....” (emphasis added). The withheld
documents were obtained by Commissioner Farr as part of his duties as Commissioner of
the Department of Revenue. Consequently, they will be protected if they constitute tax
administration information or tax information.


        The trial court reviewed the documents at issue and held that the tax administration
information and tax information exceptions did not apply. On appeal, we have conducted
our own independent review of the documents. After reviewing the withheld documents,
we have determined that all of the information contained within these documents constitutes
tax administration information. The Tax Credit Purchase Agreement and the Side Letter set
forth the terms and conditions controlling the placement, purchase and use of the investment
tax credits by detailing the terms and conditions for brokering the tax credits to taxpayers,
setting forth the procedures for issuing the tax credits and for the redemption of the tax
credits. The Letter of Understanding provides the terms and conditions for the purchase of

                                             -17-
the tax credit by a particular taxpayer, who is identified in the letter. It also provides the
amount of the named taxpayer’s tax credit, names the TNInvestco that sold the credit to the
named taxpayer and states how much the taxpayer paid for the tax credit. The scored
evaluation matrices provide the Commissioners’ thoughts and mental processes behind their
decision regarding which TNInvestcos would be awarded the tax credits. The withheld
documents clearly relate to the Department of Revenue’s administration, execution, and
supervision of the TNInvestco Act and its effect on the administration of the tax laws of this
State. Further, the documents evidence the development and formulation of the tax policy
behind the TNInvestco Act as developed by the Commissioners. As stated by this Court in
Bridgestone, part of the purpose behind the “Confidentiality Act” is to “further the
Department’s ability to formulate tax policy . . . and administer, manage and enforce the tax
laws.” Bridgestone, 2008 WL 2415483, at *13. Withholding these documents furthers that
purpose by allowing the Department of Revenue to develop and implement the TNInvestco
Act in a manner which will further the goals of the legislature in enacting the TNInvestco
Act – spurring economic development and raising capital.


        Because all of the information contained within the withheld documents constitutes
tax administration information, absent a decision by the Commissioner of Revenue that
disclosure is in the best interests of the State, the documents cannot be disclosed. Tenn.
Code Ann. § 67-1-1711. The decision to disclose tax administration information lies solely
within the discretion of the Commissioner of the Department of Revenue. Tenn. Code Ann.
§ 67-1-1711. As provided in his affidavit, the Commissioner has determined that it is not
in the best interests of the State to release the withheld documents.


       Further, to the extent to which the documents identify a taxpayer, the amount of a
taxpayer’s tax credit, and/or a taxpayer’s tax liability, the documents constitute tax
information and are confidential tax information pursuant to Tenn. Code Ann. §§ 67-1-
1701(8) and -1702(a). Also, to the extent that the documents contain “data” used by the
Department of Revenue to determine a taxpayer’s tax liability, which includes the amount
of tax credit the taxpayer will receive, the documents are tax information. Bridgestone,
2008 WL 2415483, at *12. Pursuant to Tenn. Code Ann. § 67-1-1702 tax information is
confidential unless requested by the particular taxpayer in accordance with Tenn. Code Ann.
§ 67-1-1703.


       As discussed above, we have determined that all of the information contained in the
documents constitutes tax administration information. Furthermore, portions of the
documents also constitute tax information. Because both tax administration information and
tax information is excepted from disclosure pursuant to the Tennessee Public Records Act,

                                             -18-
 all other issues are pretermitted.4 Mr. Coleman contends that the requested documents
 should be released and that the Commissioners should merely redact the confidential
 portions. However, because of our determination that the documents, in their entirety,
 constitute tax administration information, and are therefore confidential, redaction, even if
 required, is not a viable alternative.5 We note that Mr. Coleman asserted on appeal that the
 trial court erred in not finding waiver. However, as set forth in his brief, he only argues that
 the trial court erred in not finding waiver of the ECD exception. At no point in his briefs
 does he address or assert waiver of the tax exceptions. Accordingly, this issue is waived on
 appeal. Osborne v. Mountain Life Ins. Co., 130 S.W.3d 769, n.6 (Tenn. 2004) (“It is true
 that not raising or briefing the issue before the trial court or the Court of Appeals is grounds
 for waiver of review”) (citing Alexander v. Armentrout, 24 S.W.3d 267 (Tenn. 2000).
 Also, we note that the trial court found that Tennessee had not adopted the Deliberative
 Process Privilege and that the Commissioners raised this as an issue on appeal. Because we
 have decided this case on another ground, we do not find it necessary to address this issue.
 However, our opinion should not be interpreted as an affirmance of the trial court’s finding
 on this issue.

                                               Conclusion

        For the foregoing reasons, we affirm the trial court’s denial of Mr. Coleman’s
 petition. We reverse the trial court’s finding that the tax administration information and tax
 information exceptions do not apply. All other issues are pretermitted. Costs of this appeal
 are taxed to the Appellant, Larry H. Coleman and his surety for which execution may issue
 if necessary.


                                                           _________________________________
                                                           J. STEVEN STAFFORD, JUDGE




        4
          The trial court determined that the requested documents were outside of the tax information and tax
administration information exceptions, but that the documents were confidential and not subject to public
disclosure under the ECD exception. “This Court will affirm a decree correct in result but rendered upon
different, incomplete, or erroneous grounds.” Hutcherson v. Criner, 11 S.W.3d 126, 136 (Tenn. Ct. App.
1999) (citing Gamblin v. Town of Bruceton, 803 S.W.2d 690, 693 (Tenn. Ct. App. 1990).


        5
         Tenn. Code Ann. § 67-1-1702(a). Because we have found that redaction, even if required, would
not be possible, we have not addressed whether the redaction statute, Tenn. Code Ann. § 10-7-503(c)(2), is
applicable to the tax exceptions found in Tenn. Code Ann. § 67-1-1702(a).

                                                    -19-